Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s response filed 02/23/2022 have been fully considered and are persuasive. A terminal disclaimer has been submitted to address the double patenting on 02/23/2022. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on was filed on 10/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
4.	Application 17480040, filed 09/20/2021 is a continuation of 16673465, filed 11/04/2019 ,now U.S. Patent #11126317 16673465 is a continuation of 16101824, filed 08/13/2018 ,now U.S. Patent #10534497 16101824 is a continuation of 15052557, filed 02/24/2016 ,now U.S. Patent #10108306 15052557 Claims Priority from Provisional Application 62120277, filed 02/24/2015. Therefore, the effective filling date for the subject matter defined in the pending claims of this application is 02/24/2015.		

Terminal Disclaimer
5.	The terminal disclaimer filed on 02/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,126,317, 10,534,497 and 10,108,306 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
6.	Claims 1-20 are allowed.
7.	The following is an examiner’s statements of reasons for allowance:
8. 	 The following references disclose the general subject matter recited in independent claim 1, 7 and 15.  

Loffe et al. (Pub. No.: US 2009/0262987 A1) provide A method and system of identity masking to obscure identities corresponding to face regions in an image is disclosed. A face detector is applied to detect a set of possible face regions in the image. Then an identity masker is used to process the detected face regions by identity masking techniques in order to obscure identities corresponding to the regions. For example, a detected face region can be blurred as if it is in motion by a motion blur algorithm, such that the blurred region cannot be recognized as the original identity. Or the detected face region can be replaced by a substitute facial image by a face replacement algorithm to obscure the corresponding identity.

Kessel et al. (Pub. No.: US 2004/0146272 A1) provide videography, and more particularly to a system and method for accepting, storing, retrieving, manipulating, and otherwise managing video images having potential evidentiary significance.

Salow (Pub. No.: US 2014/0104396 A1) provide the method involves creating a real time signal by an image recording device (10), where the real time signal includes video footage, still images or audio captured by the image recording device. The real time signal from the image recording device is streamed to a server using a communication network. The real time signal is transmitted from the server to a remote communication device i.e. smart phone, for producing an output perceptible to a viewer using the remote communication device to make the viewer to experience user's relationship with the environment.

Reasons for Allowance 
9.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “… wherein the matching digital video files include a matching digital video file and a next matching digital video file, and wherein each of the matching digital video file and the next matching digital video file match the specified parameter; redact 

10.	 The dependent claims 2-6, 9-14 and 16-20 which are dependent on the above independent claims being further limiting to the independent claims 1, 7 and 15 definite and enabled by the specification are also allowed.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
/ABIY GETACHEW/          Primary Examiner, Art Unit 2434                                                                                                                                                                                                         February 25, 2022